DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel R. McClure (reg. No. 38,962) on Wednesday February 9, 2022.
The application has been amended as follows: 
Claim 6
The method of Claim 5, wherein if none of the set of Merge candidates has the default Merge type, a default MV is included in 
Claim 7
The method of Claim 6, wherein the default MV is referred from a reference picture in reference picture List 0. 
REASONS FOR ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are directed towards a method of prediction for video coding and apparatus of Inter prediction for video coding. The closest prior art is directed to Hsu et al., (U.S. Pub. No. 2017/0310990 A1); Lee et al., (U.S. Pat. No. 11,146,793 B2); Jun et al., (U.S. Pub. No. 2020/0244968 A1) and Jhu et al., (U.S. Pub. No. 2020/0077106). 
Hsu teaches a method of bi-predictive Inter prediction mode using a uni-predictive motion
vector and a second motion vector associated with a Merge candidate is disclosed. In the encoder side,
the coded motion information for a uni-prediction motion vector for the current block is generated

Furthermore, a Merge candidate with a second motion vector pointing to the other prediction direction
is identified according to a Merge index. The uni-prediction motion vector and the second motion vector
from the Merge candidate are used for bi-prediction encoding of the current block. In the decoder side,
the corresponding decoding process is disclosed. Jhu discloses A method of decoding a bitstream by an
electronic device is provided. A block unit is determined from an image frame according to the
bitstream. One of a plurality of candidate groups is selected based on a set flag in the bitstream. A
plurality of merge mode with motion vector difference (MMVD) indications of the block unit is determined according to the bitstream. A plurality of MMVD prediction parameters of the block unit is determined based on the plurality of MMVD indications and the selected candidate group. The block unit is reconstructed based on the plurality of MMVD prediction parameters. Lee discloses to provide a method and device for refining a motion vector acquired from a merge candidate in encoding/decoding a video signal. Jun is directed to deriving at least one merge candidate of a current block, generating an initial merge candidate list of the current block by using the derived at least one merge candidate and generating a reconfigured merge candidate list by using the initial merge candidate list. However, considering the teachings of Hsu, Jhu, Jun and Lee in combination and singularly, fail to explicitly anticipate or render obvious the method of prediction for coding and apparatus of Inter prediction as
recited in claim 1-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486